DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of August 18, 2021 is acknowledged and has been entered. Claims 4, 6-8, 14-17, 21, 22 and 25 have been objected to. With the response, the claims have been amended. In view thereof, the objections are withdrawn.
	Claims 1-2, 6-8, 15 and 21 stand rejected under 35 U.S.C. § 103 as being unpatentable over Norwegian Patent Application 20150446 (Subsea) in view of US 2017/0298701 A1 (DeBerry et al.). Applicant submits that the combination does not disclose the first sensor assembly coupled to the telescopic joint, and a data processing system configured to estimate the condition of the subsea stack system based on measurements from the first sensor assembly. These remarks are persuasive and the rejection is withdrawn.
	With respect to the rejection of claims 9 and 18, applicant submits that Subsea does not disclose a wireless transmitter that transmits signals representative of measurements provided by the first sensor assembly coupled to the riser and a data processing system positioned on the surface vessel. These remarks are found to be persuasive, as amended claims 9 and 18 now require wireless transmission of the signals between the sensor assembly coupled to the riser that represent the condition of the subsea stack and the surface computer, which is not disclosed in the Subsea reference. The rejections are, accordingly withdrawn. Claims 1-4, 6-11, 14-19, 21-22, 24-25 and 27-29 are considered to be allowable at this time.

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679